PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE at 1 P.M. PST May 5, 2009 Plantronics Announces Fourth Quarterand Fiscal 2009 Results Fourth Quarter Revenue and Operating Results Exceed Guidance SANTA CRUZ, CA – May 5, 2009 - Plantronics, Inc. (NYSE: PLT) today announced fourth quarter fiscal 2009 net revenues of $146.8 million compared with $208.7 million in the fourth quarter of fiscal 2008. The Company’s GAAP operating loss for the quarter was $11.4 million compared with a GAAP operating income of $19.0 million in the fourth quarter of the prior year.The non-GAAP operating income for the quarter was $3.7 million compared with non-GAAP operating income of $25.7 million in the fourth quarter last year.Plantronics' GAAP loss per share was $0.23 in the fourth quarter of fiscal 2009 compared with diluted earnings per share of $0.36 in the same quarter of the prior year.
